





Exhibit 10.1




Amendment No. 10
to the Edwards Lifesciences Corporation 401(k)
Savings and Investment Plan
(Effective January 1, 2016)




The Edwards Lifesciences Corporation 401(k) Savings and Investment Plan ("Plan")
as amended and restated as of January 1, 2016 (“Plan”), as amended by Amendment
No. 1 executed on May 2, 2016, Amendment No. 2 executed on December 19, 2016,
Amendment No. 3 executed on February 24, 2017, Amendment No. 4 executed on
February 24, 2017, Amendment No. 5 executed on October 27, 2017, Amendment No. 6
executed on December 19, 2017, Amendment No. 7 executed on December 19, 2017,
Amendment No. 8 executed on April 17, 2018, and Amendment No. 9 executed on
October 15, 2018 is hereby further amended effective
April 20, 2019, unless specified otherwise:


1. Section 2.44 is amended in its entirety by the following:


2.44 "Year of Vesting Service" or "Vesting Service" means the period credited to
an Employee for purposes of determining the extent to which the Employee is
vested in his Employer Matching Account under the vesting schedule set forth in
Section 7.2. Under the Plan, an Employee is credited with a Year of Vesting
Service if the Employee completes at least 1,000 Hours of Service during any
Plan Year. An Employee's period of service with a corporation that becomes a
Commonly Controlled Entity of an Employer shall be taken into account for
purposes of this Section if the Employee is employed on the date the corporation
becomes a Commonly Controlled Entity. An individual who became an Employee on
December 2 2017 who immediately prior to such date was an employee of Harpoon
Medical, Inc. shall have their service with Harpoon Medical, Inc. taken into
account for purposes of this Section. An individual who became an Employee on
April 20, 2019 who immediately prior to such date was an employee of CAS Medical
Systems, Inc. shall have their service with CAS Medical Systems, Inc. taken into
account for purposes of this Section. Credit shall be given at the rate of 45
Hours of Service for each week during such period (but not to exceed 1,000 Hours
of Service for any twelve month period). If an Employee is credited with at
least one Year of Vesting Service, he shall never lose such service regardless
of when he returns to employment as an Employee. Notwithstanding the foregoing,
an individual (i) who immediately prior to the Effective Date was employed by
Baxter or a Commonly Controlled Entity of Baxter and (ii) who becomes an
Eligible Employee on the Effective Date shall be credited with the number of
Years of Vesting Services such individual earned while employed with Baxter or a
Commonly Controlled Entity of Baxter.


2.    Section 3.1 is amended in its entirety by the following:


3.1     Participation. Each Prior Plan Participant shall become a Participant on
the Effective Date. Each other Eligible Employee shall become a Participant as
of the Entry Date coincident with or immediately following the Participant’s
satisfaction of the applicable eligibility service requirement as described in
the next two sentences. An Employee who is not a Part-Time Employee shall
satisfy the eligibility service requirement on the thirty-first (31st) day of
employment. An Employee who is a Part-Time Employee shall satisfy the
eligibility service requirement at the end of the first twelve-month period
beginning on the date of the Employee’s employment, or beginning on any
subsequent January 1, during which the Employee completes 1,000 or more Hours of
Service during such twelve month period. Notwithstanding anything to the
contrary an individual who became an Employee on December 2 2017, who
immediately prior to such date was an employee of Harpoon Medical, Inc. shall be
eligible to become a participant on such date. Notwithstanding anything to the
contrary an individual who became an Employee on April 20, 2019, who immediately
prior to such date was an employee of CAS Medical Systems, Inc. shall be
eligible to become a participant on such date.
2.    Section 5.6 is amended by the addition of the following new last
paragraph:


Effective April 20, 2019, a Participant whose employment was the result of an
acquisition who elects to a direct rollover of his entire retirement account
from the acquired company’s qualified defined contribution plan shall be
permitted to include in such direct rollover an outstanding plan loan, that is
in good standing, at the time of the rollover. The Administrative





--------------------------------------------------------------------------------





& Investment Committee’s discretion with respect to Rollover Contributions (as
described in this Section 5.6) applies to rollovers of loans, unless otherwise
specified under the Code.


IN WITNESS WHEREOF, a duly authorized officer of the Company has caused this
Plan to be executed on the 23rd day of April, 2019.


EDWARDS LIFESCIENCES CORPORATION






                        
By:
/s/ Christine Z. McCauley
 
Christine Z. McCauley
Its:
Chairperson








